UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-7457



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


EMMANUEL OKOLI,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CR-91-305, CA-01-1919-JFM)


Submitted:   October 4, 2001                 Decided:   October 12, 2001


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Emmanuel Okoli, Appellant Pro Se.     Stephen Matthew Schenning,
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Emmaneul Okoli seeks to appeal the district court’s order de-

nying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court. See United States v. Okoli, Nos. CR-91-305; CA-01-

1919-JFM (D. Md. July 12, 2001).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                2